Citation Nr: 0505749	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03 15-131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.

The matter is before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim.


FINDINGS OF FACT

1.  All development and notification necessary for an 
equitable disposition of the instant case has been completed.

2.  Hepatitis C was not incurred during or as a result of the 
veteran's active military service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hepatitis C are not met. 38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002), 38 C.F.R. 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act (VCAA), which became law on November 9, 2000, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence the VA must secure.  More recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.

As will be discussed below, the VA has complied with the 
provisions of the VCAA.  There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case. See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  As such, the Board 
concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits. See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated July 2001, which was before the August 
2002 rating decision that is the subject of this appeal.  In 
addition, the RO also provided notice in a December 2001 
letter.  Both of these letters addressed the requirements to 
establish service connection, informed the veteran of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or to submit any additional evidence that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holdings in Quartuccio, supra, and Pelegrini, supra.  

Moreover, the veteran has been provided with a copy of the 
appealed rating decision, the January 2003 Statement of the 
Case (SOC), and the Supplemental Statement of the Case (SSOC) 
in June 2003.  These documents served notice to the veteran 
of the law and governing regulations regarding his case, as 
well as the reasons for the determinations made with respect 
to his claims.  In pertinent part, the SOC included a summary 
of the relevant VCAA regulatory provisions of 38 C.F.R. 
§ 3.159.  Thus, the duty to notify has been satisfied.

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  Thus, the Board concludes that the duty to assist 
has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply). Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159. No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Factual Background

The veteran's service medical records (SMRs) indicate that he 
received immunizations for various diseases including 
smallpox, typhoid, tetanus, diphtheria, cholera, and yellow 
fever.  These immunizations were given between February and 
April 1970.  There is no mention of hepatitis C or any liver 
related ailment occurring while the veteran was in service. 

Private medical records, which the veteran has compiled since 
he left the service in 1975, indicate treatment for chronic 
liver disease beginning in 1992.  Specifically, the veteran 
was seen in December 1992 after elevated liver enzymes were 
found on an insurance examination.  At that time the veteran 
was reportedly asymptomatic and denied ever having hepatitis.  
He also denied having a blood transfusion, and reportedly had 
no history of IV drug abuse, or intimate contact with 
individuals at a high risk for hepatitis such as prostitutes.  
Testing for hepatitis A and B was negative.  The veteran was 
scheduled for a liver biopsy to determine the underlying 
cause of his chronic hepatitis.

The veteran underwent a liver biopsy and was seen in March 
1993 for follow-up.  At that time, the physician noted that 
the biopsy showed micronodular cirrhosis.  The physician 
stated that the origin of the cirrhosis was unclear, but was 
most likely alcoholic in nature.  He stated that he could not 
exclude hepatitis C as a cause, but that it was important to 
note that no active hepatitis component was present in the 
biopsy.  He further stated that "were coincidental chronic 
active hepatitis B found, then the possibility of chronic 
active hepatitis C could be entertained and interferon 
injection therapy contemplated.  In his case, interferon is 
not indicated."  It was recommended that the veteran 
continue to abstain from alcohol and continue nutritional 
support.

The next medical evidence in the record was dated in January 
2000 and noted a diagnosis of chronic hepatitis C infection.  
Eventually, the veteran underwent a liver transplant in March 
2001.  

The March 2001 notes of the transplant surgeon simply note a 
diagnosis of End Stage Liver Disease due to hepatitis C.  

In a December 2001 letter, the veteran was asked to specify 
his risk factors for hepatitis C, and to provide any 
information, statements or evidence about his risk factors.  
In addition, he was to include the dates and describe the 
circumstances of any incident involving the risk factors.  He 
was also asked to advise VA of why he believed his hepatitis 
C was service connected.  The only response to this letter 
was the veteran's submission of authorization forms for 
private medical records.  

After the denial of the claim by the August 2002 rating 
decision, the veteran's service representative filed a notice 
of disagreement asking that the jet injector used for shots 
be considered as the connection to service.  This form was 
not signed by the veteran.  Likewise, on the substantive 
appeal dated in April 2003, the representative again pointed 
to the jet injectors as the possible cause of the veteran's 
hepatitis. 

The veteran's representative also submitted Internet 
information, which involves studies regarding the efficacy of 
methods of cleaning and disinfecting gastroendoscopes, 
Goldmann tonometers, trial contact lenses, intravenous 
syringes utilized by drug abusers, flexible nasoendoscopes, 
and gastroscopes contaminated by the hepatitis C virus.  

The representative also submitted an informal hearing 
presentation with a printout of what appears to be an article 
regarding jet injectors.  This article notes that jet 
injectors are capable of transmitting the hepatitis B virus.  
No mention of the capacity to transmit the hepatitis C virus 
was noted.  


Analysis

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 C.F.R. § 3.303(a).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

When the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A 
layperson is not qualified to render medical opinions 
regarding the etiology of disorders and disabilities, and 
such opinions are entitled to no weight.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Boeck v. Brown, 6 Vet. App. 14, 16 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility. 38 C.F.R. § 3.102.

Here, the veteran, through his representative, contends that 
he was vaccinated with jet inoculators in service, and that 
such was the source of his currently diagnosed hepatitis C.  
Although the records confirm that the veteran was immunized 
in service, the veteran has provided no information regarding 
the circumstances surrounding his immunizations.  He did not 
respond to the December 2001 development letter requesting 
specific information with regard to his claimed risk factors.  
Moreover, the notice of disagreement and the substantive 
appeal, signed only by the veteran's representative, 
suggested the cause was the jet inoculators, but provided no 
detail as to the circumstances surrounding the inoculations.   

Moreover, there are no findings of hepatitis C either during 
service or for many years thereafter.  More importantly, 
there is no competent medical evidence indicating, or even 
suggesting, that the origin of the veteran's hepatitis C was 
an incident in service, or was due to inoculation with a jet 
injector.  Interestingly, a liver biopsy in 1993 failed to 
reveal evidence of chronic hepatitis C, and the physician at 
that time indicated that interferon treatment was not 
indicated for that reason.  Apparently, chronic hepatitis C 
was diagnosed at some point later in time, but prior to 
January 2000.  

To support the claim, the veteran's representative submitted 
treatise evidence.  However, this evidence does not provide 
any information that indicates jet injectors are a source of 
hepatitis C infection.  The article specific to jet injectors 
references only hepatitis B, and the medical studies pertain 
only to disinfection of other medical appliances.  As such 
this information is entitled to little probative weight.

Given these matters of record, the evidence reveals nothing 
more than the fact that the veteran was vaccinated in 
service; no competent evidence establishing the method and/or 
the circumstances surrounding these vaccinations has been 
provided.  The mere fact that the veteran was vaccinated in 
service is clearly insufficient, in and of itself, to 
establish service connection for chronic hepatitis C that was 
first diagnosed at some point after a 1993 liver biopsy found 
no active infection of such. 

The Board has carefully considered whether a VA medical 
examination should be conducted in this matter.  Such an 
inquiry is mandatory where it is "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant], contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim."  38 U.S.C.A. § 
5103A(d)(2).  Charles v. Principi, 16 Vet. App. 370 (2002).  
By "competent medical evidence" is meant in part that which 
is provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

Here, the veteran was asked to submit information surrounding 
his claimed risk factor in service and did not respond, and 
there is no competent medical evidence suggestive of in-
service events as being the possible cause of his hepatitis.  
Because the veteran was advised of the requirement to provide 
such substantiating evidence and none has been obtained, 
there is no duty in this matter for VA to provide a medical 
examination.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (Where claimant was advised of the need to submit 
competent medical evidence suggestive of a linkage between 
his active service and the current disorders and failed to do 
so, VA had no obligation to provide a VA medical examination 
under 38 U.S.C.A 
§ 5103A(d), because there was no competent evidence that "the 
disability or symptoms may be associated with the claimant's 
active military . . . service."); see also 38 U.S.C.A. § 
5107(a) (Under the VCAA, a claimant for VA benefits has the 
responsibility to present and support the claim).

In summary, there is no evidence of the claimed condition in 
service, no competent evidence establishing a risk factor for 
hepatitis C actually occurred in service, and no competent 
evidence even suggesting that the veteran's hepatitis C is 
somehow related to active service.  Thus, the claim for 
service connection is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

Service connection for hepatitis C is denied.


	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


